Pierce, J.
The several certificates of deposit issued by the First Savings and Trust Company of Tampa to the depositors of bonds, deposited in pursuance of an agreement and plan for the reorganization of the Wauchula Manufacturing and Timber Company, provided that “Upon said Reorganization Plan being completed” the depositor “or its assigns shall be entitled to the securities issued according to, and in pursuance of, said Plan, upon return of this Certificate duly indorsed by the holder thereof or its assignee.” Under the plan “The Committee is hereby vested, under the terms of this agreement as Trustee of an express *34trust, with the legal title to all the bonds,.... which may be deposited under this agreement, and the depositors thereof hereby assign and transfer the same to the Committee.” “ Said Reorganization Committee will cause . . . issues of bonds of said new corporation to be disposed of as follows: (a) —To the holders of the present outstanding first mortgage bonds of the Wauchula Manufacturing and Timber Company ... a like amount of said first mortgage bonds of said new corporation to be formed.”
The plan does not contemplate the return of the deposited bonds nor mark any period of time for the duration of the reorganization committee or the termination of the trust.
On deposit of the bonds and the transfer of the legal title thereto to the reorganization committee as trustee, the holder and depositor acquired in exchange a negotiable certificate of deposit, one of the incidents of which was a right to compel performance in equity of the requirements of the terms of the certificate.
One of these terms was the delivery at the appropriate time to the certificate holders of'certain securities of the reorganized company. Montgomery v. McDermott, 103 Fed. Rep. 801, 806.
It is plain that it was the intention that these certificates of deposit, when pledged as collateral security for the defendants’ promissory note, should create an equitable pledge of the owner’s right in equity to compel the performance of the obligation arising out of the certificate. And it is equally plain that the pledge was not restricted to the legal interest of the pledgor in the certificates as chattels. Pierce v. Boston Five Cents Savings Bank, 129 Mass. 425. Taft v. Bowker, 132 Mass. 277. The situs of this right is with the pledgee because the performance of the obligation is conditional on the surrender of the certificates of deposit, and because the presence of the certificates gave value to the right.
The facts of this case do not require a decision whether the courts of equity of this Commonwealth under R. L. c. 159, § 1, will assume jurisdiction to foreclose a pledge of personal property according to the general principles of equity jurisprudence or whether they will refuse to do so, in the absence of special circumstances, where there is a statutory remedy which is plain, adequate and complete. It is provided expressly by R. L. c. 198, § 10, that the two preceding sections shall not limit the right of the pledgee to avail himself of other rights. See Wheeler v. Newbould, 16 N. Y. *35392, 396, 397; White River Savings Bank v. Capital Savings Bank & Trust Co. 77 Vt. 123, 131; Morrissey v. Broomal, 37 Neb. 766; Montgomery v. McDermott, 103 Fed. Rep. 801, 806. The power of sale contained in the collateral note if exercised would not carry with it that certitude of a reasonably unimpeachable and indefeasible title that inheres as an attribute of a judicial sale, or is imputed to the conclusiveness of a judicial decree.
We are of opinion that the plaintiff had the right to resort to a court of equity upon the failure of the maker of the note to pay the interest as it became due, notwithstanding the fact that the collateral note contains a power of sale of the security. 2 ICent, Com. 581, 582, 583.
The contention that the court is without jurisdiction because the res is without the Commonwealth, would be unanswerable if the decree of foreclosure attempted to control or to direct the performance of the obligation, res, or did more than to sell the equitable right of the pledgor through the'sale of the tangible indicia of that right within the Commonwealth. See Donohoe v. Gamble, 38 Cal. 340, 354.
The bill should not be dismissed because it asks for more relief than the court on final hearing may adjudge the plaintiff entitled to. Nudd v. Powers, 136 Mass. 273. Ginn v. Almy, 212 Mass. 486, 493.

Demurrer overruled.